Election/Restrictions
Claims 1-4, 6-15, 18, 19 are allowable. The restriction requirement of Inventions, as set forth in the Office action mailed on 9/3/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention I & II is upheld. Claim 20, directed to a method is withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and hindsight reasoning.

Tatsuno (USPN 5,040,243), Gash (USPN D836,332), Apostoloff (US 2013/0212772) as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using improper hindsight reasoning using information and knowledge gleaned only from Applicant's disclosure.
Therefore, claims 1-4, 6-15, 18 & 19 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732